NORTHWEST Suite 704, 595 Howe Street Box 35 Vancouver, British Columbia Canada V6C 2T5 Telephone: (604) 687-5792 Facsimile: (604) 687-6650 LAW GROUP Stephen F.X. O’Neill*† Alan H. Finlayson Charles C. Hethey*∆ Michael F. Provenzano Christian I. Cu*†◊ Brian S.R. O’Neill*†◊ Northwest Law Group is an association of independent lawyers and law corporations. File #0533/04 September 11, 2012 VIA EDGAR THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E. Mail Stop 7010 Washington, DC20549 Attention:Michael Henderson, Staff Accountant Dear Sirs / Mesdames: RE: POLY SHIELD TECHNOLOGIES INC. (the “Company”) - Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 30, 2012 - SEC File No. 0-33309 We write on behalf of the Company in response to your comment letter dated August 28, 2012 regarding the above-referenced Annual Report on Form 10-K (the “Original 10-K”).The Company has filed with the United States Securities and Exchange Commission (the “SEC”) via the EDGAR system, Amendment No. 1 to the Original 10-K on Form 10-K/A (the “Amended Form 10-K). Included with the Amended Form 10-K is the audit report of the Company’s former auditors, Mendoza Berger & Company, LLP, covering the Company’s financial statements for the year ended December 31, 2010, and the amended audit report of the Company’s current auditors, Dale Matheson Carr-Hilton Labonte LLP, covering the Company’s financial statements for the year ended December 31, 2011. We enclose with this letter the Company’s acknowledgement letter as requested in your comment letter. If you have any questions or require any additional information or documents, please telephone the undersigned at (604) 687-5792. Yours truly, “Christian I. Cu” CHRISTIAN I. CU CIC/dml Enclosures cc: Poly Shield Technologies Inc. *Practising through O’Neill Law Corporation ◊Also of the Nevada State Bar ∆Also of the New York State Bar †Also of the Washington State Bar POLY SHIELD TECHNOLOGIES INC. 433 Plaza Real, Suite 275 Boca Raton, Florida, U.S.A. Telephone:(604) 648-0528 Facsimile:(604) 682-6509 September 11, 2012 VIA ELECTRONIC SUBMISSION THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E. Mail Stop 7010 Washington, DC20549 Attention:Michael Henderson, Staff Accountant Dear Sirs / Mesdames: RE: POLY SHIELD TECHNOLOGIES INC. (the “Company”) - Form 10-K for the fiscal year ended December 31, 2011 Filed March 30, 2012 - SEC Comment Letter Dated August 28, 2012 - File No. 0-33309 Dear Sirs and Mesdames: In connection with our responses to your comment letter dated August 28, 2012, the Company acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please do not hesitate to contact the undersigned if you require more information about the Company. Very truly yours, /s/ Joao (John) da Costa POLY SHIELD TECHNOLOGIES INC. Joao (John) da Costa Chief Financial Officer and Secretary
